 1   Anthony J. Barron, State Bar No. 150447
     abarron@nixonpeabody.com
 2   Taylor T. Steele, State Bar No. 304443
     tsteele@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center, 32nd Floor
 4   San Francisco, CA 94111
     Tel: 415-984-8200
 5   Fax: 415-984-8300

 6   Attorneys for Defendant, Counterclaimant, and Third
     Party Plaintiff BENICIA PORT TERMINAL
 7   COMPANY and Defendant AMPORTS, INC.

 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
     KAWASAKI KISEN KAISHA LIMITED,                        Case No. 2:19-CV-00822-TLN-KJN
11
                          Plaintiff,                       The Honorable Troy L. Nunley
12
            vs.                                            STIPULATION TO APPOINT
13                                                         INTERNATIONAL PROCESS SERVER
     BENICIA PORT TERMINAL COMPANY and                     AND CLARIFY SCOPE OF INITIAL
14   AMPORTS, INC.,                                        PRETRIAL SCHEDULING ORDER;
                                                           ORDER
15                        Defendants.
16
     BENICIA PORT TERMINAL COMPANY and
17   AMPORTS, INC.,
18                        Counter-claimant,
19         vs.
20   KAWASAKI KISEN KAISHA LIMITED,
21                        Counter-defendant.
22   BENICIA PORT TERMINAL COMPANY,
23                        Third Party Plaintiff,
24          vs.
25   VOLKSWAGEN KONZERNLOGISTIK GMBH
     & CO.,
26
                          Third Party Defendant.
27

28


       STIPULATION AND ORDER APPOINTING INTERNATIONAL PROCESS SERVER AND CLARIFYING
                         SCOPE OF INITIAL PRETRIAL SCHEDULING ORDER
 1                                            STIPULATION

 2          Plaintiff KAWASAKI KISEN KAISHA LIMITED (“Plaintiff”) and Defendants

 3   BENICIA PORT TERMINAL COMPANY (“BPTC”) and AMPORTS, INC. (collectively, the

 4   “Parties”) hereby stipulate to the following:

 5          1.       WHEREAS, BPTC has filed a Third Party Complaint [Dkt. 11] in this matter for

 6   breach of contract and declaratory relief against Third Party Defendant Volkswagen

 7   Konzernlogistik GmbH & Co. (“VWKL”);

 8          2.       WHEREAS, VWKL is headquartered in Germany, and as far as Defendants have

 9   been able to discern through their investigations to date, appears to lack any physical presence or

10   operations in the United States;

11          3.       WHEREAS, BPTC advises that it has diligently and exhaustively researched

12   potential service methods, including alternative methods of service and those potentially available

13   under federal shipping regulations due to VWKL’s status as a Vessel Operating Common Carrier,

14   but BPTC now believes that VWKL is not amenable to service of process in the United States;

15          4.       WHEREAS, BPTC has concluded that VWKL is likely only amenable to service

16   of process under the authority of the Convention on the Service Abroad of Judicial and

17   Extrajudicial Documents in Civil or Commercial Matters developed at the Tenth Session of the

18   Hague Conference on Private International Law on November 15, 1965 (the “Hague

19   Convention”);

20          5.       WHEREAS, as required by the Hague Convention, BPTC has, at considerable
21   expense, obtained a German-language translation of the process to be served on VWKL,

22   including the Third Party Complaint and accompanying exhibit [Dkt. 11], the Summons to

23   VWKL [Dkt. 13], and the Court’s Initial Pretrial Scheduling Order [Dkt. 4];

24          6.       WHEREAS, BPTC has retained the services of Celeste Ingalls of Alan H. Crowe

25   & Associates, Inc., d/b/a Crowe Foreign Services (“Crowe Foreign Services”), a firm experienced

26   in effecting service of process under the Hague Convention in connection with federal litigation
27   in the United States;

28


                                                     -2-
                 STIPULATION AND ORDER APPOINTING INTERNATIONAL PROCESS SERVER
 1          7.       WHEREAS, BPTC understands that two orders will facilitate service under the

 2   Hague Convention: (1) an order appointing Crowe Foreign Services as International Process

 3   Server, which will authorize Crowe Foreign Services to work with the German central authority

 4   for the purposes of effectuating service upon VWKL pursuant the Hague Convention, and (b) an

 5   order clarifying that the 90-day service of process requirement under the Court’s Initial Pretrial

 6   Scheduling Order [Dkt. No. 4], which provides that “Plaintiff(s) shall complete service of process

 7   on all parties within ninety (90) days of the filing of the complaint,” does not apply to service

 8   upon VWKL under the Hague Convention;

 9          8.       WHEREAS, BPTC represents that an order appointing an international process

10   server is appropriate because the Hague Convention provides that the “authority or judicial officer

11   competent under the law of the State in which the documents originate shall forward to the

12   Central Authority of the State addressed a request conforming to the model annexed to the present

13   Convention, without any requirement of legalization or other equivalent formality. The document

14   to be served or a copy thereof shall be annexed to the request. The request and the document shall

15   both be furnished in duplicate.” Hague Service Convention, art. 3, ch.1, Nov. 15, 1965, 20 U.S.T.

16   361 (emphasis added). A party may seek a court order appointing an international process server

17   in order to serve a party in a foreign country. E.g., Wright v. Old Gringo Inc., No. 17-CV-1996-

18   BAS-MSB, 2019 WL 3804020 (S.D. Cal. Aug. 3, 2018) (appoint Crowe Foreign Services);

19   Kourepis v. Sony Europe Ltd, No. 16-CV-04438-MEJ, 2016 WL 7116936 (N.D. Cal. Dec. 7,

20   2016) (same).
21          9.       WHEREAS, BPTC represents that an order clarifying that the Court’s Initial

22   Pretrial Scheduling Order does not apply to service under the Hague Convention or upon VWKL

23   in this matter because Crowe Foreign Services, who has decades of experience serving process

24   under the Hague Convention, advises that the German central authority could reject the service

25   attempts if there is any question that the Court’s Initial Pretrial Scheduling Order renders service

26   attempts under the Hague Convention untimely and ineffective, and because the Parties agree that
27   the 90-day limit of Federal Rule of Civil Procedure 4(m) does not apply to “service in a foreign

28   country” as here, where the service is made “under Rule…4(h)(2)….”


                                                     -3-
                 STIPULATION AND ORDER APPOINTING INTERNATIONAL PROCESS SERVER
 1          10.      WHEREAS, "K" Line does not object to the relief sought hereunder and stipulates

 2   that the proposed order may issue.

 3          THEREFORE, the Parties hereby stipulate, subject to the Court’s approval, that the

 4   following Orders are appropriate to enable BPTC to effect service of process on VWKL under the

 5   Hague Convention:

 6          1. Pursuant to Chapter 1, Article 3 of the Convention on the Service Abroad of Judicial

 7                and Extrajudicial Documents in Civil or Commercial Matters developed at the Tenth

 8                Session of the Hague Conference on Private International Law on November 15, 1965

 9                (the “Hague Convention”), and for good cause shown, the Court should appoint

10                Crowe Foreign Services, 1020 SW Taylor Street, Suite 240, Portland, Oregon, 97205,

11                and its agents, including Celeste Ingalls, as the authority and judicial officer

12                competent under the jurisdiction of this Court to forward to the Central Authority in

13                the applicable country any and all documents to be served in this case.

14          2. The Court clarifies its Initial Pretrial Scheduling Order of May 9, 2019 [Dkt. 4] as

15                follows: The provision in the Initial Pretrial Scheduling Order ordering that

16                “Plaintiff(s) shall complete service of process on all parties within ninety (90) days of

17                the filing of the complaint,” does not apply to service upon VWKL under the Hague

18                Convention because such service will occur in a foreign country. BPTC may properly

19                serve VWKL after the expiration of the 90-day period from the filing of the complaint.

20
     Dated: December 13, 2019                     NIXON PEABODY LLP
21

22

23                                                By:     /s/ Anthony J. Barron
                                                        Anthony J. Barron
24                                                      Attorneys for Defendant, Counterclaimant, and
25                                                      Third Party Plaintiff BENICIA PORT
                                                        TERMINAL COMPANY and Defendant
26                                                      AMPORTS, INC.

27

28


                                                        -4-
                  STIPULATION AND ORDER APPOINTING INTERNATIONAL PROCESS SERVER
 1   Dated: December 13, 2019          CLYDE & CO US LLP
 2

 3
                                       By:    /s/ Conte C. Cicala
 4                                           Conte C. Cicala
                                             Attorneys for Plaintiff and Counter-Defendant
 5                                           KAWASAKI KISEN KAISHA LIMITED
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                             -5-
               STIPULATION AND ORDER APPOINTING INTERNATIONAL PROCESS SERVER
 1                                                 ORDER

 2          Having considered the Parties’ stipulation, and for good cause shown, the Court orders as

 3   follows:

 4          1. Pursuant to Chapter 1, Article 3 of the Convention on the Service Abroad of Judicial

 5              and Extrajudicial Documents in Civil or Commercial Matters developed at the Tenth

 6              Session of the Hague Conference on Private International Law on November 15, 1965

 7              (the “Hague Convention”), and for good cause shown, the Court hereby appoints

 8              Crowe Foreign Services, 1020 SW Taylor Street, Suite 240, Portland, Oregon, 97205,

 9              and its agents, including Celeste Ingalls, as the authority and judicial officer

10              competent under the jurisdiction of this Court to forward to the Central Authority in

11              the applicable country any and all documents to be served in this case.

12          2. The Court clarifies its Initial Pretrial Scheduling Order of May 9, 2019 (ECF No. 4),

13              as follows: The provision in the Initial Pretrial Scheduling Order ordering that

14              “Plaintiff(s) shall complete service of process on all parties within ninety (90) days of

15              the filing of the complaint,” does not apply to service upon VWKL under the Hague

16              Convention because such service will occur in a foreign country. (See Fed. R. Civ.

17              Proc. 4(m) (time limit for service “does not apply to service in a foreign country”).)

18              BPTC may properly serve VWKL after the expiration of the 90-day period from the

19              filing of the complaint.

20          IT IS SO ORDERED.

21

22   Dated: January 10, 2020

23

24

25                                         Troy L. Nunley
                                           United States District Judge
26
27

28


                                                     -6-
                STIPULATION AND ORDER APPOINTING INTERNATIONAL PROCESS SERVER
